COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Texas Farm Bureau Underwriters and Texas Farm Bureau Insurance v.
                          Douglas Rasmussen and Kathy Rasmussen

Appellate case number:    01-12-00992-CV

Trial court case number: 53818

Trial court:              239th District Court of Brazoria County

Date motion filed:        July 26, 2013

Party filing motion:      Appellees, Douglas Rasmussen and Kathy Rasmussen

       It is ordered that the motion for rehearing is (X) DENIED ( ) GRANTED.


Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Panel consists of: Justices Jennings, Bland, and Massengale.


Date: August 15, 2013